Citation Nr: 0919252	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-29 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a scar in the left pectoral region. 

2.  Entitlement to an increased rating for a left leg 
disability, currently rated as 20 percent disabling.

3.  Entitlement to a compensable rating for a left inguinal 
hernia.

4.  Entitlement to service connection for a right inguinal 
hernia.

5.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to 
December 1953.  He then served nearly four decades in the 
Puerto Rico Army National Guard before returning to active 
duty from January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied compensation under 38 U.S.C.A. 
§ 1151 for a scar in the left pectoral region, service 
connection for a right inguinal hernia, and service 
connection for a psychiatric disability (claimed as anxiety), 
and a May 2007 RO rating decision that denied increased 
ratings for a left leg disability (left leg compartment 
syndrome), evaluated as 20 percent disabling, and a left 
inguinal hernia, evaluated as noncompensably disabling.

In March 2009, the Board sent the Veteran a letter requesting 
that he clarify whether he wanted a hearing before a Veterans 
Law Judge.  That letter noted that, if the Veteran did not 
respond to the letter within 30 days the Board would assume 
that he did not want a hearing.  No response has been 
received from the Veteran concerning this matter.  In 
addition, the notice letter has not been returned as 
undeliverable.  Accordingly, consistent with the March 2009 
letter, the Board concludes that the Veteran does not desire 
an additional personal hearing before the Board.

The issue of entitlement to service connection for a 
psychiatric disability is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.



FINDINGS OF FACT

1.  In March 1989, the Veteran underwent an excision biopsy 
of a skin lesion in his left pectoral region at a VA medical 
facility.  Prior to surgery, he was notified of the risks 
involved in the procedure and provided his written consent.

2.  The Veteran's non-painful, superficial post-operative 
scar in his left pectoral region is a reasonably foreseeable 
consequence of his March 1989 VA excision biopsy, and was 
authorized by the Veteran's written consent.

3.  There is no evidence of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance on the 
part of VA in providing the March 1989 VA excision biopsy.

4.  Since December 1, 2006, the date of claim, the Veteran's 
left leg disability (left leg compartment syndrome) has been 
manifested by subjective complaints of pain, swelling, 
locking, lack of endurance, and giving way, and objective 
findings of a tear in the left knee meniscus and myxoid 
degeneration, manifested by pain and locking, instability, 
extension to minus-10 degrees, with additional limitation of 
extension due to pain on use, and flexion to 140 degrees, 
with no limitation of flexion due to pain on use.  There has 
been no clinical evidence of ankylosis or dislocation of 
semilunar cartilage.

5.  Since December 1, 2006, the date of claim, the Veteran's 
service-connected left inguinal hernia has not been 
productive of a painful hernia scar or a recurrent readily 
reducible hernia, well supported by a truss or a belt.

6.  The evidence of record is at least in equipoise as to 
whether the Veteran's right inguinal hernia is related to his 
period of active service.





CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a scar in the left pectoral region have not been met. 38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361, 3.800 (2008).

2.  The criteria for an increased rating for a left leg 
disability have not been met since December 1, 2006.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, 
Diagnostic Codes (DCs) 5257, 5259, 5260, 5261 (2008).

3.  The criteria for an increased rating for a left inguinal 
hernia have not been met since December 1, 2006.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.71a, DC 7338 (2008).

4.  The criteria for service connection for a right inguinal 
hernia are met.  38 U.S.C.A. §§ 1110, 1131; 5107; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159 (2007).  The notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

For an increased-compensation claim, § 5103(a) requires that 
VA notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that this worsening has on 
his employment and daily life (such as a specific measurement 
or test result), VA must provide at least general notice of 
that requirement.  VA must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
December 2003, June 2004, and March 2007, both prior to and 
after the initial RO decisions that are the subject of this 
appeal.  The letters informed the Veteran of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board acknowledges that the VCAA letters sent to the 
Veteran did not meet the requirements of Vazquez-Flores and 
were not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.  In this case, 
the Veteran was provided with correspondence regarding what 
was needed to support his claims for increased ratings for 
left leg compartment syndrome and a left inguinal hernia, 
evaluated as noncompensably disabling.

Specifically, the March 2007 VCAA notice letter advised the 
Veteran that his statements from other people describing the 
Veteran's physical symptoms, and physician's statements, 
laboratory tests, X-rays, and other clinical findings, and 
employment records, could be used to substantiate his 
increased rating claims.  That VCAA letter also notified the 
Veteran of his responsibility to make sure that VA received 
all relevant information not in the possession of a federal 
department or agency.  Additionally, that letter advised the 
Veteran that VA would evaluate his claims based on evidence 
of the nature and symptoms of the underlying conditions, the 
severity and duration of the symptoms, and the impact of the 
conditions and symptoms on his employment.  Moreover, the 
Veteran can reasonably be expected to have understood the 
applicable diagnostic codes provided in the November 2007 
statement of the case.  Thus, given the March 2007 VCAA 
notice letter and the November 2007 statement of the case, 
the Veteran is expected to have understood what was needed to 
support his claim for increased ratings for left leg 
compartment syndrome and a left inguinal hernia.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence, and the statements of his 
representative.  Specifically, in the Veteran's December 2007 
Form 9 perfecting his appeal, the Veteran set forth arguments 
based on criteria applicable to his left leg disability by 
arguing that he had chronic pain and required a cane to 
ambulate.  Additionally, in a September 2008 statement, the 
Veteran's representative invoked the DeLuca provisions by 
asserting that the Veteran was entitled to a higher 
disability rating due to weakness, fatigability, 
incoordination, and pain on use.  38 C.F.R. §§ 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, in 
the course of the April 2007 and May 2007 VA examinations, 
the Veteran was informed of the diagnostic criteria for 
rating his service-connected left leg compartment syndrome 
and left inguinal hernia.  

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the 
diagnostic criteria used to evaluate his increased rating 
claims, and is aware of the need to demonstrate an adverse 
impact on his daily life and employment, and that the notice 
deficiencies in this matter do not affect the essential 
fairness of the adjudication.  Therefore, the presumption of 
prejudice is rebutted, and no further development is required 
regarding the duty to notify.  

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the Veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated with the 
claims folder his service and post-service treatment records 
and other pertinent evidence.  The Veteran has not identified 
any additional evidence related to his claims.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the Veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the Veteran's claims.  

The Veteran has also been afforded formal VA examinations, 
which have yielded evidence used to evaluate his claims.  
Additionally, the Veteran has not reported that his service-
connected left leg disability and left inguinal hernia have 
worsened since the time of his most recent examinations in 
April and May 2007, and thus a remand is not required solely 
due to the passage of time since those examination.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Compensation under 38 U.S.C.A. § 1151

Where a Veteran suffers an injury or aggravation of an injury 
as a result of VA medical treatment, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107.

In this case, the Veteran's claim for compensation under 38 
U.S.C.A. § 1151 was received in October 2003.  Because the 
appellant's claim was filed on or after October 1, 1997, the 
version of 38 U.S.C.A. § 1151 in effect prior to October 1, 
1997 (requiring only that additional disability be 'the 
result of' VA hospital care, medical or surgical treatment, 
or examination), and implementing regulations at 38 C.F.R. 
§ 3.358, are not applicable.  The version of 38 U.S.C.A. § 
1151 that became effective October 1, 1997 is the applicable 
statute in this case.  

In order for the disability or death to qualify for 
compensation under the version of 38 U.S.C.A. § 1151 in 
effect since October 1, 1997, the disability or death must 
not have been the result of the Veteran's willful misconduct, 
and must have been caused by VA hospital care, medical or 
surgical treatment, or examination.  Additionally, the VA 
hospital care, medical or surgical treatment, or examination 
that proximately caused the disability or death, must have 
been careless, negligent, lacked proper skill, or involved an 
error in judgment, or an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a).  The additional 
disability or death must not merely be coincidental with the 
VA hospitalization, medical, or surgical treatment.  Finally, 
proof of aggravation, in the absence of evidence satisfying 
the causation requirement, will not suffice to make the 
additional disability or death compensable.  38 C.F.R. 
§ 3.358(c)(1)(2) (2008).

In determining whether additional disability exists, the 
Veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with his physical condition subsequent thereto.  
With regard to medical or surgical treatment, the physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2) (2008).

The Veteran contends that he is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 because a March 
1989 VA surgery allegedly resulted in an exaggerated scar in 
his left pectoral region.  He further maintains that it 
causes him great anxiety as looking at it makes him fear that 
he has cancer.

The Veteran's VA medical records reflect that in March 1989, 
he underwent an excision biopsy of a skin lesion in his left 
pectoral region.  Prior to surgery, the Veteran was counseled 
as to the nature of the proposed procedure, the attendant 
risks involved, and the expected results; he provided his 
written consent, which is of record.  The surgery was 
performed under local anesthesia, and the Veteran was noted 
to have tolerated the procedure well.  The incision was 
sutured and there was no recurrence of the excised lesion.  

Subsequent VA treatment records reflect that the Veteran has 
complained of itchiness in the area surrounding his left 
pectoral scar, and has been prescribed corticosteroid 
injections to treat his symptoms.  Significantly, however, 
none of the Veteran's treating providers have related the 
Veteran's current complaints to any aspect of his March 1989 
VA surgery.

On VA examination in October 2004, the Veteran complained of 
constant itching and occasional swelling resulting from his 
surgical scar.  Clinical evaluation revealed a shallow, 
superficial scar, measuring 4 inches long and a half-inch 
wide.  It was noted to be of irregular texture, with keloid 
formation at both extremes and two small areas of induration 
measuring 1 inch long and a half-inch wide, and a half-inch 
long and a quarter-inch wide, respectively.  In addition, 
there was evidence of an "elevation of surface contour of 
the scar on palpation."  However, it was expressly noted 
that the scar was not productive of an irregular skin texture 
or loss or damage of the underlying skin tissue.  Nor was any 
adherence to the underlying tissue shown.  Additionally, the 
VA examiner found that the scar was not painful to touch and 
did not result in any limitation of motion or other 
limitation of function.

Based upon the results of the VA examination and a review of 
the claims folder, the VA examiner concluded that the scar 
was not disabling and did not result in any impairment of the 
Veteran's daily activities or employment.

The Board is sympathetic to the Veteran's contentions that he 
has an exaggerated surgical scar that itches and occasionally 
swells, while causing him anxiety.  However, as noted above, 
the clinical evidence of record, particularly the findings of 
the October 2004 VA examination, show that the scar on the 
Veteran's left pectoral is shallow and superficial in nature, 
and that it is not productive of any disability or impairment 
in the Veteran's daily activities or employment.  Moreover, 
the Veteran has declined to present any objective evidence 
indicating that the scar was not a reasonably foreseen 
consequence of his March 1989 surgery to remove a cyst from 
his left pectoral region.  Indeed, it was authorized as a 
result of his written consent.

Furthermore, this claim must be evaluated to determine 
whether there was any carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of the VA before compensation under 38 U.S.C.A. § 
1151 may be granted.  In this case, there is no medical 
opinion or medical evidence which reflects any carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault, on the part of VA in performing 
the March 1989 surgical procedure under localized anesthesia.  
Additionally, the record reflects that prior to undergoing 
surgery, the Veteran was informed of the attendant risks and 
provided his consent in writing.  This evidence weighs 
heavily against his claim.  

The Board notes that the Veteran is competent to report that 
on which he has personal knowledge.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as a layperson, he lacks the 
requisite medical expertise to offer a medical opinion, 
without competent clinical substantiation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In sum, the weight of the credible evidence demonstrates that 
the scar on the Veteran's left pectoral region is not an 
unauthorized additional disability and was a reasonably 
foreseeable consequence of the March 1989 surgical procedure.  
Furthermore, that evidence shows that the scar was not the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance on VA's part in 
furnishing medical treatment.  Therefore, the Board finds 
that compensation for benefits for a scar in his left 
pectoral region under 38 U.S.C.A. § 1151 is not warranted.  
As the preponderance of the evidence is against the claim, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § Part 4 (2008).  When 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).  The Board 
will consider entitlement to staged ratings to compensate for 
times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
claims on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Here, the Veteran contends that he is entitled to higher 
ratings for his service-connected left leg disability (left 
leg compartment syndrome) and left inguinal hernia.  Those 
claims will be examined in turn.

Left Leg Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  However, those provisions are 
applicable only in conjunction with the diagnostic codes 
predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2008); Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2008).  For VA 
purposes, normal motion of the knee is from 0 degrees 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the hip is 
considered a major joint.  38 C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and evaluation 
of a knee disability under both of those codes does not 
amount to pyramiding.  However, a separate rating must be 
based on additional compensable disability.  38 C.F.R. § 4.14 
(2008); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); Esteban v. Brown, 6 Vet. App. 259 (1994).

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a Veteran has both a compensable level of 
limitation of flexion and a compensable level of limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

The Veteran's left leg disability (compartment syndrome of 
the left leg) is rated 20 percent disabling under DC 5257-
5299.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen.  38 
C.F.R. § 4.27 (2008).  When an unlisted disease, injury, or 
residual condition is encountered, requiring rating by 
analogy, the diagnostic code number will be "built-up" as 
follows: the first two digits will be selected from that part 
of the schedule most closely identifying the part, or system 
of the body involved, in this case, the nervous system, and 
the last two digits will be "99" for all unlisted conditions.  
Then, the disability is rated by analogy under a diagnostic 
code for a closely related disability that affects the same 
anatomical functions and has closely analogous 
symptomatology.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  In this 
case, the RO has determined that the diagnostic code most 
analogous to the Veteran's left leg compartment syndrome is 
DC 5257, which pertains to knee subluxation or lateral 
instability.  

The Board will also consider the applicability of other 
diagnostic codes pertaining to the knee and leg.  The VA 
medical records dated during the relevant appeals period and 
the report of the April 2007 VA joints examination reveal 
clinical evidence of a tear in the left knee semilunar 
cartilage (meniscus) and myxoid degeneration, manifested by 
pain and locking, and findings of limitation of motion.  
Accordingly, the Board finds that DCs 5258 (dislocation of 
the semilunar cartilage), 5259 (symptomatic removal of 
semilunar cartilage), 5260 (limitation of flexion of the 
leg), and 5261 (limitation of extension of the leg), are also 
applicable in this instance.  38 C.F.R. § 4.71a, DCs 5260, 
5261.

In contrast, DCs 5003 (degenerative arthritis), 5010 
(traumatic arthritis), 5256 (ankylosis of the knee), 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum) are not applicable in this case, as the medical 
evidence does not show that the Veteran has any of those 
conditions.  While the record contains clinical findings of a 
torn left knee meniscus and myxoid degeneration, there have 
been no X-ray findings of degenerative or traumatic 
arthritis.  Additionally, the Veteran has not undergone 
surgery on any part of his left lower extremity, and no 
ankylosis, impairment of either tibia or fibula, or genu 
recurvatum has been diagnosed. 

In first addressing whether the Veteran is entitled to a 
higher rating for his left leg disability under the 
diagnostic criteria pertaining to instability, DC 5257 (other 
impairment of the knee) provides for a 20 percent rating for 
knee impairment with moderate recurrent subluxation or 
lateral instability.  A maximum 30 percent rating is 
warranted for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257.  

Private medical records and VA outpatient treatment records 
dated from April 2006 to November 2007 reflect that the 
Veteran was treated for complaints of chronic left leg pain.  
His treatment regimen included daily physical therapy and 
therapeutic modalities, which proved ineffective in 
alleviating his symptoms.  

An October 2006 report of Magnetic Resonance Imaging (MRI) of 
the knee reflects an abnormal signal in the posterior horn 
and body of the left medial meniscus secondary to myxoid 
degeneration.  In this regard, the MRI examiner noted that 
"the possibility of sloughing of the superior space of the 
posterior horn of the medial meniscus" could not be 
excluded.  It was also noted that the position of the 
abnormal signal in the posterior portion of the medial 
collateral ligament was "most compatible with a grade 2 
tear."  A tiny popliteal cyst was also observed.  No 
abnormalities were found with respect to the lateral 
meniscus, articular space, lateral collateral and crucial 
ligaments, and articular cartilage of the patella of the left 
knee.  

In April 2007, the Veteran was afforded a VA joints 
examination in which he reported that he had injured his left 
knee in a fall during his second period of active service.  
He complained of chronic left knee pain accompanied by 
swelling, locking, lack of endurance, and giving way.  
However, he expressly denied any episodes of dislocation or 
recurrent subluxation.  The Veteran indicated that his knee 
pain level was typically a 7 on a scale of 1 to 10, but added 
that he experienced painful "flare-ups of 9/10" on a weekly 
basis.  Each flare-up, which lasted from 3-4 hours, was 
brought on by prolonged standing or ambulation and was 
alleviated with prescription medication.  In addition to 
taking medication for his left knee pain, the Veteran stated 
that he used an "omne point for ambulation."  However, he 
denied any history of surgery with respect to his left lower 
extremity.  Additionally, it was expressly noted that while 
the Veteran was retired from his job with the municipal 
government, he remained "independent in self-care" and did 
not experience any limitations involving his daily living 
activities as a result of his service-connected left leg 
disability.  

Physical examination revealed varus and valgus joint laxity 
with 30 degrees of flexion, which was indicative of 
instability in the medial/lateral ligaments, specifically at 
the medial collateral ligament of the left lower extremity.  
There was no instability found in the anterior-posterior 
ligaments of that extremity.  The Veteran had negative 
Lachman, but positive McMurray test results, which was 
consistent with the MRI showing a tear in the meniscus of the 
left knee. 

Range of motion of the left knee revealed flexion to 140 
degrees and extension to minus 10 degrees, with all ranges of 
motion limited by pain.  Additionally, the Veteran was found 
to have functional loss of 10 degrees extension due to pain 
and locking.  No functional loss of flexion was found.

Based upon the Veteran's statements and the results of the 
clinical examination, the VA examiner diagnosed the Veteran 
with a left knee medial meniscal and medial collateral 
ligament tears, and left knee and leg instability.

Based upon the clinical evidence of record, the Board 
determines that the Veteran met the criteria for a 20 percent 
rating, but no higher, under DC 5257.  While the April 2007 
VA examination showed that the Veteran's left lower extremity 
manifested instability in the medial/lateral ligaments, 
specifically at the medial collateral ligament, there were no 
clinical findings of instability affecting the anterior-
posterior ligaments.  Nor has there been any clinical 
evidence to suggest that the instability of Veteran's lower 
left extremity overall is severe in nature.  Moreover, the 
Veteran has expressly denied any episodes of dislocation or 
recurrent subluxation.  Accordingly, the Board finds that the 
instability of the Veteran's lower left extremity cannot be 
classified as severe, as is required for a higher rating of 
30 percent under DC 5257.  

Turning next to DC 5258 and DC 5259, the Board finds that 
while the Veteran has a tear in the meniscus of his left 
knee, he is not entitled to a separate percent rating under 
the diagnostic criteria that pertains to cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint, or removal of the 
semilunar cartilage.  A separate rating under DC 5259 is also 
not warranted because there the clinical evidence does not 
show that the Veteran has had surgery to repair his torn 
meniscus.  Nor is there any other indication of 
symptomatology associated with the dislocation and/or removal 
of semilunar cartilage that would warrant a compensable 
rating under DC 5258 or DC 5259 and has not been accounted 
for by the 20 percent rating under DC 5257.  Thus it would 
amount to impermissible pyramiding to also award a separate 
20 percent rating under 5258 or 10 percent rating under 5259.  
38 C.F.R. § 4.14.  

Having determined that the Veteran's left leg disability 
warrants no more than a 20 percent rating under DC 5257, the 
next question before the Board is whether he is entitled to 
additional separate or higher ratings under DCs 5260 and 
5261, which contemplate limitation of leg flexion and 
extension, respectively.  Under DC 5260, a zero percent 
rating is warranted for flexion limited to 60 degrees; a 10 
percent rating is warranted for flexion limited to 45 
degrees; a 20 percent rating is warranted for flexion limited 
to 30 degrees; and a 30 percent rating is warranted for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  
Under DC 5261, a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  

As noted above, on VA examination in April 2007, the only 
occasion during the relevant appeals period when range of 
motion testing was performed, the Veteran demonstrated 
flexion to 140 degrees and extension to minus 10 degrees, 
with all ranges of motion limited by pain.  Additionally, it 
was noted that the Veteran exhibited functional loss of 10 
degrees extension due to pain and locking, but no functional 
loss of flexion.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the 
above examination, the Veteran's left knee had full flexion, 
with no additional functional loss due to pain or locking.  
Conversely, that knee's extension was limited to minus 10 
degrees, with an additional 10 degrees functional loss due to 
pain and locking.   Pursuant to General Counsel Precedent 
Opinion VAOPGCPREC 9-2004, a Veteran is entitled to a 
separate rating for loss of extension under DC 5261 if he 
meets the criteria for a compensable rating under that 
diagnostic code.  However, as has been determined, the 
Veteran is not entitled to a compensable rating under DC 5260 
because the evidence does not demonstrate that his flexion 
has been limited to 45 degrees in order to warrant a 
compensable rating.  Thus, General Counsel Precedent Opinion 
VAOPGCPREC 9-2004 is not applicable in this case.  

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  While the Veteran's VA records and 
April 2007 VA examination show that he complained of flare-
ups of knee pain, those occurred only after certain 
activities, such as prolonged standing or walking, and were 
alleviated with medication.  Additionally, while the 
Veteran's left knee was found to have additional limitation 
of extension due to pain and locking, there were no clinical 
findings of limitation of flexion or other functional 
impairment.  Accordingly, despite evidence that the Veteran 
has complained of pain, swelling, locking, and "giving way" 
following repetitive use, there is no credible evidence that 
any pain on use or during flare-ups, abnormal movement, 
fatigability, incoordination, or any other such factors 
results in the left knee being limited in motion to the 
extent required for a rating higher than 20 percent.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Moreover, the Board finds that the evidence does not 
show that any additional functional limitation would result 
in the Veteran warranting any separate compensable ratings 
for limitation of extension and flexion.  Furthermore, 
because there is no X-ray evidence of arthritis, a 
compensable rating under DCs 5003 or 5010 is also not 
warranted.  

The Board has considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the weight of the more probative, credible, and 
persuasive evidence demonstrates that the Veteran's left leg 
disability does not warrant more than a 20 percent rating for 
instability.  

Left Inguinal Hernia

The Board acknowledges that Veteran contends that he is 
entitled to a higher rating for a left inguinal hernia, for 
which he has been service connected since March 4, 2004.

The Veteran's left inguinal hernia has been rated 
noncompensably disabling under DC 7338, which contemplates 
inguinal hernias.  Additionally, the Board has considered the 
applicability of other diagnostic codes pertaining to 
hernias.  However, the Veteran does not contend, nor does the 
clinical evidence show, that he has a postoperative ventral 
hernia or a femoral hernia; thus the diagnostic codes 
pertaining to those disabilities are not applicable in this 
instance.  38 C.F.R. § 4.71a, DCs 7339, 7340 (2008).  

Diagnostic Code 7338 provides for a noncompensable rating 
where the inguinal hernia is small, reducible, or without 
true hernia protrusion.  A noncompensable evaluation is also 
warranted where the inguinal hernia is not operated, but is 
remediable.  A 10 percent evaluation is warranted for a 
postoperative recurrent hernia that is readily reducible and 
well supported by truss or belt.  A 30 percent evaluation is 
warranted for a small recurrent postoperative hernia, or an 
unoperated irremediable hernia, which is not well supported 
by a truss or is not readily reducible.  A 60 percent 
evaluation is warranted for a large postoperative recurrent 
hernia which is considered inoperable, which is not well 
supported under ordinary conditions, and which is not readily 
reducible.  38 C.F.R. § 4.114, DC 7338.

In this case, the Veteran's VA medical records during the 
relevant appeals period are void of any complaints or 
clinical findings pertaining to a left inguinal hernia.  On 
VA examination in May 2007, the Veteran reported that he had 
undergone surgery in November 2002 to repair a right inguinal 
hernia that had developed in service.  Significantly, 
however, the Veteran denied any surgery or other medical 
treatment with respect to a left inguinal hernia.  Nor did he 
report any symptoms associated with that service-connected 
disability.  Furthermore, the VA examiner found on clinical 
evaluation that there was no scar in the left inguinal area 
or other evidence of surgery to treat a left inguinal hernia.

As noted above, a higher 10 percent evaluation is warranted 
for a postoperative recurrent hernia that is readily 
reducible and well supported by truss or belt.  In the 
absence of any competent medical evidence showing that the 
Veteran has undergone any surgery or other medical treatment 
for his left inguinal hernia, the Board finds that he is not 
entitled to a compensable rating for that disability.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Extraschedular Consideration

The above determinations are based on application of 
provisions of the VA's Schedule for Rating Disabilities.  38 
C.F.R. Part 4 (2008).  However, the regulations also provide 
for exceptional cases involving compensation.  Ratings shall 
be based as far as practicable, upon the average impairments 
of earning capacity with the additional proviso that VA shall 
from time to time readjust this schedule of ratings in 
accordance with experience.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2008).

However, the Board finds in this case that the evidence does 
not show any exceptional or unusual disability picture.  The 
evidence does not show marked interference with his 
employment or frequent periods of hospitalization as a result 
of the Veteran's service-connected left leg disability or 
left inguinal hernia.  Therefore, the Board finds that the 
application of the regular schedular standards have not been 
rendered impractical and that referral to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service is not warranted.

The Board acknowledges that the Veteran has not worked 
throughout the pendency of this appeal.  As noted above, 
while the report of the Veteran's April 2007 VA examination 
noted that the Veteran is retired from his job with the 
municipal government, there was no indication that his 
retirement is due to factors other than his advanced age.  
Moreover, it was noted that the Veteran remained 
"independent in self-care" and did not experience any 
limitations involving his daily living activities as a result 
of his left leg disability.  The record is otherwise void of 
any evidence indicating that his unemployment is due to any 
service-connected disability.  Nor is there any indication 
that his current level of impairment goes beyond that 
contemplated in the disability ratings assigned during the 
relevant appeals period.  His service-connected disabilities 
have not been shown to warrant frequent or, indeed, any 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In light of the above, the Board finds that 
remand for referral for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2008); 
38 C.F.R. § 3.303 (2008).  

Service connection for some disorders will be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  38 U.S.C.A. §§1101, 1112, 1113, 
1137 (West 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  An 
inguinal hernia, however, is not a condition for which 
service connection is available on a presumptive basis.

For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he currently suffers from residuals 
of a right inguinal hernia that had its onset during his 
second period of active service.  

The Veteran's service medical records reflect that on 
multiple occasions beginning in May 1991, he was treated for 
complaints of pain in his left groin and testicles.  There 
were no reports of injury.  The impression was a possible 
left inguinal hernia.  Following his discharge from active 
service, the Veteran sought additional treatment at a VA 
medical facility and was diagnosed in August 1991, and again 
on VA examination in October 1991, with a small hernia in the 
left inguinal region.  

Significantly, although the Veteran's service medical records 
and VA medical records dated shortly after his discharge are 
void of any complaints or clinical findings pertaining to a 
right inguinal hernia, the Veteran now claims that, in fact, 
he was misdiagnosed and that the inguinal hernia he developed 
in service was on his right, rather than on his left side.

The record thereafter shows that on VA examination in October 
2002, the Veteran reported that he had no inguinal hernia on 
his left side, only one on his right.  His statement was 
corroborated by the clinical evaluation, which showed no 
hernia in the left inguinal area, but a "large 7 cm long, 7 
cm wide, circular not reducible inguinal hernia" on the 
Veteran's right side.  The diagnosis was a large right 
inguinal hernia.  The following month, the Veteran underwent 
surgery to repair his right inguinal hernia.  

The Veteran was afforded a follow-up VA examination in May 
2007 in which he was noted to have a history of right 
inguinal hernia repair.  Significantly, the VA examiner also 
noted that the Veteran's right inguinal hernia "developed 
after a forceful exertion while in the military in 1991."  
Physical examination revealed a "well healed" scar of 
"about five inches long and 0.5 cm wide" in the right 
inguinal area, with no tenderness of discharge.  There was no 
sign of a scar in the left inguinal area.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the opinion of the May 2007 VA 
examiner, who indicated that the right inguinal hernia for 
which the Veteran underwent surgery in November 2002 had its 
onset in service, is the most probative and persuasive 
evidence.  In assigning that VA examiner's opinion great 
probative value, the Board considers it significant that it 
was based on that examiner's thorough and detailed 
examination of the Veteran and claims folder.  Prejean v. 
West, 13 Vet. App. 444 (2000) (factors for assessing the 
probative value of a medical opinion include the physician's 
access to the claims folder and the Veteran's history, and 
the thoroughness and detail of the opinion).  Additionally, 
that opinion is consistent with other post-service medical 
records, particularly the October 2002 VA examiner's findings 
that the Veteran suffered from a large hernia in his right 
inguinal area, and November 2002 surgical records documenting 
right inguinal hernia repair.

The Board acknowledges that the Veteran's service medical 
records are negative for any complaints or clinical findings 
pertaining to a right inguinal hernia, and that those records 
instead reflect treatment for a left inguinal hernia.  
However, as noted above, the Veteran has stated that the 
hernia he developed in service was in his right, rather than 
in his left inguinal area.  The Veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994). Additionally, the Veteran's statements may 
be competent to support a claim for service connection where 
the events or the presence of disorder or symptoms of a 
disorder are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  Moreover, the Veteran's 
statements are corroborated by post-service medical evidence 
showing that the Veteran had a large right inguinal hernia 
for which surgical intervention was required, and the results 
of the May 2007 VA examination, which the Board has afforded 
great probative weight.

Considering the credible testimony provided by this combat-
decorated Veteran, and the probative opinion offered by the 
May 2007 VA examiner concerning the relationship between his 
post-operative right inguinal hernia and his military 
service, the Board finds that the balance of positive and 
negative evidence is at the very least in relative equipoise.  
The Veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  Where the evidence supports the claim or is in 
relative equipoise, the appellant prevails.  38 U.S.C.A. 
§5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the Board finds that the evidence is in 
equipoise regarding whether the Veteran's right inguinal 
hernia developed during his service.  Therefore, the Board 
finds that this disability was incurred during service, and 
that service connection is warranted.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 is 
denied. 

Entitlement to a rating in excess of 20 percent for a left 
leg disability is denied.

Entitlement to a compensable rating for a left inguinal 
hernia is denied.

Entitlement to service connection for a right inguinal hernia 
is granted.




REMAND

In his initial claim for service connection for a psychiatric 
disability (claimed as anxiety), the Veteran contended that 
this disability was due to the scar on his left pectoral 
region for which he sought compensation under the provisions 
of 38 U.S.C.A. § 1151.  However, as noted above, the Board 
has determined that the Veteran is not entitled to 38 
U.S.C.A. § 1151 compensation for that scar.  Additionally, 
the Veteran neither contends, nor does the clinical evidence 
show that he is entitled to service connection for his left 
pectoral scar.  Accordingly, the Veteran may not establish 
service connection for a psychiatric disability as secondary 
to that left pectoral scar because the latter does not 
qualify as a service connected disability.  38 C.F.R. § 
3.303, 3.310.  

Nevertheless, the Board observes that the Veteran has sought 
treatment for a "mood disorder," depression, and claimed 
PTSD, which he has attributed to combat experiences, 
including recovery of dead bodies, firefights, and search and 
destroy operations, which occurred during his first period of 
active service.  Additionally, the record reflects that the 
Veteran served in the Korean Conflict and was awarded the 
Combat Infantry Badge; thus, he is presumed to have combat 
service.  Consequently, the Board finds that a claim of 
service connection for a psychiatric disability, to include a 
"mood disorder," depression, and PTSD, has been implicitly 
raised.  In this regard, the Board notes that separate 
theories of direct service connection and secondary service 
connection in support of a claim for benefits for a 
particular disability do not equate to separate claims for 
that disability, and the Board is required to consider all 
theories of entitlement raised either by the Veteran or by 
the evidence of record as part of the non-adversarial 
administrative adjudication process.  Robinson v. Shinseki, 
557 F.3d 1355 (Fed. Cir. 2009).

The Veteran's VA treatment records show that he has undergone 
psychotherapy as part of groups for Korean and Persian Gulf 
War Veterans.  Additionally, he has been diagnosed with major 
depressive disorder and a mood disorder.  However, a PTSD 
screening conducted in March 2006 was negative.  As noted 
above, the Veteran has attributed his current mental health 
problems to his combat experiences during the Korean 
Conflict.  Although he concedes that he did not seek 
psychiatric treatment for many decades after serving in 
combat, he attributes his failure to do so to ignorance about 
his condition.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates 
that the Veteran's condition may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).

In this case, the Veteran has not yet been afforded a VA 
examination to address the etiology of his currently 
diagnosed mental health disorders, including the specific 
question of whether any current psychiatric disability was 
incurred or aggravated by his combat experiences in Korea, or 
any other aspect of his two periods of military service.  For 
this reason, the Board finds that a remand for a VA 
etiological examination and opinion is warranted to fully and 
fairly address the merits of the Veteran's claim.

A remand is also needed to obtain outstanding VA medical 
records.  Specifically, a November 2007 note from the VA 
outpatient clinic in Ponce, Puerto Rico, indicated that the 
Veteran was scheduled to undergo additional psychotherapy and 
counseling in January as part of a Korean Veteran support 
group.  However, no VA medical records dated after November 
2007 have yet been associated with the claims folder.  
Because it therefore appears that there may be outstanding VA 
medical records dated after that time that may contain 
information pertinent to the Veteran's claim, the Board finds 
that efforts to obtain those records should be made on 
remand.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims folder all records from the VA 
outpatient clinic in Ponce, Puerto 
Rico, dated from November 2007 to the 
present. 

2.  After the above records have been 
obtained, schedule the Veteran for a VA 
examination to determine the current 
nature and etiology of any psychiatric 
disability.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile the opinion with all 
other clinical evidence of record, 
including the Veteran's service records 
establishing that he served in combat 
during the Korean Conflict, as well as 
his VA medical records showing ongoing 
treatment for various psychiatric 
symptoms, diagnoses of a mood disorder 
and major depressive disorder, and a 
negative PTSD screening.  The VA 
examiner's opinion should specifically 
address the following: 

a)  Diagnose any current psychiatric 
disability.

b)  Provide a full multi-axial 
diagnosis and specifically state 
whether or not each criterion for a 
diagnosis of PTSD is met pursuant to 
the Diagnostic and Statistic Manual 
of Mental Disorders, Fourth Edition 
(DSM- IV).

c)  Discuss whether it is as likely 
as not (more than 50 percent 
probability) that any current 
psychiatric disability is related to 
the Veteran's combat service during 
the Korean Conflict or to any other 
aspect of his two periods of active 
military service.

3.  Then, readjudicate the Veteran's 
claim for service connection for a 
psychiatric disability.  If the decision 
remains adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


